                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       IN RE: VOLKSWAGEN “CLEAN DIESEL”                 MDL No. 2672 CRB (JSC)

                                   8       MARKETING, SALES PRACTICES, AND
                                           PRODUCTS LIABILITY LITIGATION
                                           _____________________________________/           ORDER GRANTING (I) MOTION FOR
                                   9
                                                                                            FINAL APPROVAL OF SETTLEMENT
                                  10       This Order Relates To:                           AND (II) MOTION FOR ATTORNEYS’
                                           City of St. Clair Shores, 15-6167                FEES AND EXPENSES
                                  11
                                           Travalio, 15-6168                                MDL Dkt. Nos. 6110, 6111
                                  12       George Leon Family Trust, 15-6168
Northern District of California




                                           Charter Twp. of Clinton, 16-190
 United States District Court




                                  13       Wolfenbarger, 16-184
                                           _____________________________________/
                                  14

                                  15            In November 2018, the Court preliminarily approved a class settlement between the parties

                                  16   in the American Depository Receipts (“ADRs”) class action. (See Preliminary Approval Order,

                                  17   MDL Dkt. No. 5593; see also Settlement Agreement, MDL Dkt. No. 5267-1.)1 The claims

                                  18   administrator subsequently mailed notice of the settlement to potential class members, and the

                                  19   deadline for potential class members to file claims, opt out, or object to the settlement has now

                                  20   passed. On May 10, 2019, the Court held a hearing on Plaintiffs’ motion for final approval of the

                                  21   settlement and on Lead Counsel’s motion for attorneys’ fees and costs. With the benefit of that

                                  22   hearing, and having considered the parties submissions and the class’s feedback, the Court

                                  23   GRANTS the motions.

                                  24

                                  25

                                  26
                                       1
                                         The parties are lead plaintiff Arkansas State Highway Employees’ Retirement System
                                       (“ASHERS”), named plaintiff Miami Police Relief and Pension Fund (“Miami Police,” and
                                  27   together with ASHERS, “Plaintiffs” or “Class Representatives”), and defendants Volkswagen AG
                                       (“VW AG”), Volkswagen Group of America, Inc. (“VWGoA”), Volkswagen Group of America,
                                  28   Inc. d/b/a/ Volkswagen of America, Inc. (“VWoA”), Audi of America, Inc. (“AoA”), Martin
                                       Winterkorn, Michael Horn, and Herbert Diess (together “Defendants”).
                                   1                                    I.         CLASS CERTIFICATION

                                   2          In the Preliminary Approval Order, the Court conditionally certified the class. (See MDL

                                   3   Dkt. No. 5593 at 2-4.) The class definition has not changed and the Rule 23(a) and (b)(3)

                                   4   requirements remain satisfied. The Court accordingly certifies the class for purposes of the

                                   5   settlement and appoints ASHERS and Miami Police as Class Representatives and James A.

                                   6   Harrod of Bernstein Litowitz Berger & Grossmann LLP as Class Counsel.

                                   7                                         II.    FAIRNESS REVIEW

                                   8          When a district court reviews a proposed class action settlement, its “central concern” is

                                   9   whether the settlement is “fair, reasonable, and adequate.” Fed. R. Civ. P. 23, Advisory

                                  10   Committee Notes to 2018 Amendment. In making that assessment here, the Court considers the

                                  11   Rule 23(e)(2) factors, which became effective on December 1, 2018, and the factors identified in

                                  12   In re Bluetooth Headset Products Liability Litigation, 654 F.3d 935, 946-47 (9th Cir. 2011). The
Northern District of California
 United States District Court




                                  13   Court divides its analysis into three subsections: procedural fairness, substantive fairness, and

                                  14   administrative fairness.

                                  15   A.     Procedural Fairness

                                  16          A fair class settlement is the product of arm’s-length negotiations by competent and

                                  17   zealous advocates. See Fed. R. Civ. P. 23(e)(2)(A), (B). The record supports that these

                                  18   ingredients were present here. Lead Counsel has significant experience in securities litigation and

                                  19   a successful track record of representing investors in cases of this kind. (See Harrod’s Fees Decl.,

                                  20   Ex. 2, MDL Dkt. No. 6112-5.) Lead Counsel also attests that both sides engaged in a series of

                                  21   intensive, arm’s-length negotiations before they reached an agreement in principle to settle.

                                  22   (Harrod’s Approval Decl. ¶ 61, MDL Dkt. No. 6112.) There is no reason to doubt the veracity of

                                  23   Lead Counsel’s representations. Lead Counsel vigorously litigated this action during motion

                                  24   practice and discovery, and the record supports the continuation of that effort during settlement

                                  25   negotiations.

                                  26          As the Court explained in the Preliminary Approval Order, the structure of the settlement

                                  27   is also consistent with arm’s-length bargaining and does not suggest collusion:

                                  28                   [T]he parties have not negotiated a “clear sailing” arrangement,
                                                                                      2
                                                       whereby class counsel would receive attorneys’ fees separate and
                                   1                   apart from class funds; unused funds in the settlement fund will not
                                   2                   revert to Defendants; and, as discussed below, class counsel will not
                                                       receive a disproportionate share of the settlement funds. The absence
                                   3                   of these characteristics is strong evidence of noncollusive
                                                       negotiations. See In re Bluetooth, 654 F.3d at 947.
                                   4

                                   5   (MDL Dkt. No. 5593 at 9.)

                                   6           Consistent with Rule 23(e)(3), Lead Counsel has identified one, and only one, agreement

                                   7   that was “made in connection with the proposal”: an agreement that would have permitted VW

                                   8   AG to terminate the settlement if the number of class members who opted out had reached an

                                   9   identified threshold. (See Mot., MDL Dkt. No. 6110 at 22-23.) An agreement of this kind is not

                                  10   irregular.

                                  11           The Court is satisfied that the settlement was negotiated and reached in a fair and

                                  12   reasonable manner.
Northern District of California
 United States District Court




                                  13   B.      Substantive Fairness

                                  14           A reasonable class settlement provides class members with a recovery that is adequate

                                  15   given the strengths and weaknesses of their claims and given the costs, risks, and delays of

                                  16   continuing to litigate. See Fed. R. Civ. P. 23(e)(2)(C)(i); In re Bluetooth, 654 F.3d at 946.

                                  17           The parties here agreed to settle for $48 million. Based on Plaintiffs’ expert’s estimates,

                                  18   that amount represents approximately 33 percent of what Plaintiffs could have recovered if they

                                  19   prevailed at trial. (See Harrod’s Approval Decl. ¶¶ 6, 91-92.) The size of this settlement discount

                                  20   strikes the Court as reasonable. Plaintiffs have identified several elements of their claims

                                  21   (materiality, scienter, and loss causation) that Defendants were likely to vigorously contest and

                                  22   that may have been challenging to prove. (See id. ¶¶ 71-85.) And even if Plaintiffs had prevailed,

                                  23   their recovery—after class certification, trial, and appeals—would have come years in the future.

                                  24   Taking $48 million now, instead of holding out for the chance of $147 million at some point in the

                                  25   future, is a sensible decision.2

                                  26
                                       2
                                  27    The record supports that the median settlement recovery from 2009 to 2017 was only five
                                       percent of damages in securities class actions with estimated damages between $75 and $149
                                  28   million. (See id., Ex. 6, Cornerstone Research, Securities Class Action Settlements 2018 Review
                                       and Analysis (2019), MDL Dkt. No. 6112-8 at 10.) That amounts to a 95 percent discount. The
                                                                                         3
                                   1          The settlement amount is reasonable. So too is the plan of allocation. See Fed. R. Civ. P.

                                   2   23(e)(2)(C)(iii), (D). As proposed, Plaintiffs’ Counsel3 will receive 25 percent of the settlement

                                   3   fund, net of expenses, and the remainder, after administrative costs and taxes, will be distributed to

                                   4   class members. More will be said about attorneys’ fees below, see infra Part III, but the proposed

                                   5   allocation between Plaintiffs’ Counsel and the class is not unreasonable: 25 percent is the

                                   6   benchmark for fee awards in common fund class actions. See Staton v. Boeing Co., 327 F.3d 938,

                                   7   968 (9th Cir. 2003). After attorneys’ fees and other costs and expenses are paid, the settlement

                                   8   funds will be allocated among class members on a pro rata basis based on the relative size of each

                                   9   claimant’s recognized claim. (See Settlement ¶ 22.) Unclaimed funds will not revert to

                                  10   Defendants (see id. ¶ 14), which is a feature that, if present, would have required additional

                                  11   scrutiny. See In re Bluetooth, 654 F.3d at 947.

                                  12          The settlement treats certain class members differently in two respects. (See Preliminary
Northern District of California
 United States District Court




                                  13   Approval Order at 10-11 (explaining that the evidence of scienter was weaker earlier in the class

                                  14   period, so class members who purchased ADRs then will receive smaller relative awards, and

                                  15   explaining that the Class Representatives will seek an additional award to compensate them for

                                  16   their expenses in representing the class).) As explained in the Preliminary Approval Order, both

                                  17   of these differences are appropriate.

                                  18          Also counseling in favor of the settlement’s substantive fairness is the positive reaction of

                                  19   the class. See In re Bluetooth, 654 F.3d at 946. A total of 217,589 notice packets were mailed to

                                  20   potential class members. (See Villanova Supp. Decl. ¶ 5, MDL Dkt. No. 6256.) Only one class

                                  21   member objected to the settlement and only 16 potential class members opted out of the

                                  22   settlement. (See id. ¶ 8 (identifying the opt-out requests); MDL Dkt. No. 6208 (objection).) The

                                  23   small number of objections and opt outs supports that the settlement and plan of allocation are fair,

                                  24   reasonable, and adequate. See Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 566, 577 (9th Cir.

                                  25   2004) (affirming district court’s approval of a settlement with higher opt-out and objection rates

                                  26
                                  27   discount here, of 67 percent, is much less.
                                       3
                                  28    Plaintiffs’ Counsel includes Lead Counsel and also the law firm Klausner, Kaufman, Jensen &
                                       Levinson, which represents Miami Police.
                                                                                      4
                                   1   than here).4

                                   2          Jason Kerpelman, the sole objector, has taken issue with two components of the settlement

                                   3   and with Lead Counsel’s request for attorneys’ fees. (See Kerpelman Objection, MDL Dkt. No.

                                   4   6208.) With respect to the structure of the settlement, he argues that the settlement was designed

                                   5   to minimize the number of people who would make claims, so as to increase Plaintiffs’ Counsel’s

                                   6   fee award.

                                   7          Mr. Kerpelman mischaracterizes the settlement’s mechanics and the Court overrules his

                                   8   objection. Under the settlement, Plaintiffs’ Counsel’s fees are tied to the size of the settlement

                                   9   fund, not to the number of claims filed. Plaintiffs’ Counsel therefore did not stand to gain if fewer

                                  10   claims were filed. The fee structure, whereby Plaintiffs’ Counsel’s fees are paid from the

                                  11   settlement fund, is also consistent with Ninth Circuit law, see Staton, 327 F.3d at 967-70, and is

                                  12   not unreasonable. The Court will address Mr. Kerpelman’s other two objections below.
Northern District of California
 United States District Court




                                  13            The Court is satisfied that the settlement is substantively fair, reasonable, and adequate.

                                  14   C.     Administrative Fairness

                                  15          The Court previously concluded that the class notice—both its content and the proposed

                                  16   distribution method—satisfied Rule 23(c)(2). (See Preliminary Approval Order at 13-14.) With

                                  17   their motion for final approval, Plaintiffs included a declaration from the claims administrator,

                                  18   Epiq Class Action & Claims Solutions, Inc., which details how and to whom the notice packets

                                  19   were distributed. (See Villanova Decl., MDL Dkt. No. 6112-3.) Having reviewed that

                                  20   declaration, the Court is satisfied that the claims administrator distributed the notice in the

                                  21   approved manner. The response rate, approximately 29 percent, is also reasonable for a case of

                                  22   this kind. (See Reply, MDL Dkt. No. 6254 at 9 (identifying similar response rates in other

                                  23   securities class settlements, including settlements by ADR purchasers).)

                                  24          Mr. Kerpelman, the sole objector to the settlement, has also taken issue with the format of

                                  25   the notice. He contends that the notice did not identify the claim filing deadline prominently

                                  26
                                  27   4
                                         A second class member filed a statement that could have been construed as an objection. (See
                                  28   MDL Dkt. No. 6177.) However he later withdrew his statement and has agreed to participate in
                                       the settlement. (See MDL Dkt. No. 6278.)
                                                                                       5
                                   1   enough, which caused him to miss the deadline. The Court overrules Mr. Kerpelman’s objection.

                                   2   The claim filing deadline was displayed in bold font in a large gray box on page four of the notice,

                                   3   and the deadline also appeared, again in bold, on the top of the first page of the claim form. (See

                                   4   Notice, MDL Dkt. No. 5267-1 at 59, 86.) The notice displayed the claim filing deadline clearly

                                   5   and in plain language, as required. See Fed. R. Civ. P. 23(c)(2)(B).5

                                   6          The proposed methods for processing claims and for distributing payments to claimants are

                                   7   also adequate. See id. 23(e)(2)(C)(ii). The claims administrator, an independent company with

                                   8   extensive experience administering securities class actions, has started to (and will continue to)

                                   9   process and review class members’ claim forms, under Lead Counsel’s supervision, and will then

                                  10   distribute payments to claimants. (See Settlement ¶¶ 19, 22.) Only if subsequent distributions to

                                  11   eligible claimants are not cost effective will a donation to the cy pres recipient, the Investor

                                  12   Protection Trust, be made. (See Notice ¶ 70.) The Court is satisfied that this processing and
Northern District of California
 United States District Court




                                  13   distribution plan will lead to the timely payment of class members’ claims. And as previously

                                  14   noted, the settlement’s cy pres provisions are consistent with Ninth Circuit law. (See Preliminary

                                  15   Approval Order at 10.)

                                  16                                                   * * *

                                  17          In light of the above analysis, as well as the Court’s analysis in the Preliminary Approval

                                  18   Order, the Court concludes that final approval of the settlement is appropriate. The settlement is

                                  19   fair, adequate, and reasonable.

                                  20                             III. ATTORNEYS’ FEES AND EXPENSES

                                  21          Lead Counsel seeks an attorneys’ fees award equal to 25 percent of the settlement fund, net

                                  22   of expenses, which equates to approximately $11.92 million.

                                  23          As noted above, 25 percent is the benchmark for fee awards in common fund class actions

                                  24   in this circuit. See Staton, 327 F.3d at 968. While the benchmark can “be adjusted upward or

                                  25   downward to account for any unusual circumstances,” Paul, Johnson, Alston & Hunt v. Graulty,

                                  26
                                       5
                                  27    Mr. Kerpelman did not file a claim with his objection, but after he objected the claims
                                       administrator contacted him and informed him that if he promptly filed a late claim, Lead Counsel
                                  28   would recommend that it be paid. (See Reply, MDL Dkt. No. 6254 at 13.)

                                                                                          6
                                   1   886 F.2d 268, 272 (9th Cir. 1989), none are present here. As a cross check, the Court also notes

                                   2   that a 25 percent fee award is equivalent to 1.59 times Plaintiffs’ Counsel’s lodestar (see Harrod’s

                                   3   Approval Decl. ¶¶ 13, 120), which is a reasonable multiplier in a case of this kind. See Hopkins v.

                                   4   Stryker Sales Corp., No. 11-CV-02786-LHK, 2013 WL 496358, at *4 (N.D. Cal. Feb. 6, 2013)

                                   5   (“Multipliers of 1 to 4 are commonly found to be appropriate in complex class action cases.”).

                                   6   Plaintiffs’ Counsel vigorously litigated this action, and the requested award reflects their effort,

                                   7   the contingency risks they assumed, and the results they achieved. For the same reasons, the

                                   8   Court overrules Mr. Kerpelman’s final objection that a 25 percent fee is unreasonably high.

                                   9          Lead Counsel also seeks reimbursement of $296,879.86 in litigation expenses. Lead

                                  10   Counsel has sufficiently documented and explained these expenses (see Harrod’s Approval Decl.

                                  11   ¶¶ 133-40, Ex. 5), and the Court concludes that reimbursement of them is appropriate. See In re

                                  12   Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1048 (N.D. Cal. 2008) (“Attorneys may recover
Northern District of California
 United States District Court




                                  13   their reasonable expenses that would typically be billed to paying clients in non-contingency

                                  14   matters.”).

                                  15          Finally, Lead Counsel seeks reimbursement of $4,940.49 for ASHERS’s and $2,387.50 for

                                  16   Miami Police’s costs and expenses related to their representation of the settlement class. The

                                  17   PSLRA expressly permits an award of “reasonable costs and expenses” to “any representative

                                  18   party serving on behalf of a class.” 15 U.S.C. § 78u-4(a)(4). The Court has reviewed ASHERS’s

                                  19   and Miami Police’s declarations and their expense records (see Smith Decl., MDL Dkt. No. 6112-

                                  20   1; Kerr Decl., MDL Dkt. No. 6112-2), and is satisfied that their reimbursement requests are

                                  21   reasonable.

                                  22          Lead Counsel’s motion for attorneys’ fees and expenses is GRANTED.

                                  23   \\

                                  24   \\

                                  25   \\

                                  26   \\

                                  27   \\

                                  28
                                                                                          7
                                   1                                           IV. CONCLUSION

                                   2          For the reasons stated above, the Court ORDERS the following:

                                   3              1.    The Court GRANTS Plaintiffs’ motion for final approval of the settlement

                                   4                    agreement.

                                   5              2.    The Court CONFIRMS the appointment of James A. Harrod of Bernstein

                                   6                    Litowitz Berger & Grossmann LLP as Lead Counsel.

                                   7              3.    The Court CONFIRMS the appointment of Epiq Class Action & Claims

                                   8                    Solutions, Inc. as the Claims Administrator.

                                   9              4.    The Court CONFIRMS the appointment of Arkansas State Highway Employees’

                                  10                    Retirement System and Miami Police Relief and Pension Fund as Class

                                  11                    Representatives.

                                  12              5.    The Court GRANTS Lead Counsel’s motion for attorneys’ fees and expenses.
Northern District of California
 United States District Court




                                  13              6.    The Court hereby discharges and releases all Released Claims, as that term is

                                  14                    used and defined in the settlement agreement.

                                  15              7.    The Court hereby (a) permanently bars and enjoins Plaintiffs and each of the

                                  16                    other Settlement Class Members from filing or prosecuting any Released

                                  17                    Plaintiffs’ Claim against Defendants and the Defendants’ Releasees, and (b)

                                  18                    permanently bars and enjoins Defendants from filing or prosecuting any Released

                                  19                    Defendants’ Claim against Plaintiffs and the other Plaintiffs’ Releasees.

                                  20              8.    The Court retains the exclusive jurisdiction to enforce, administer, and ensure

                                  21                    compliance with all terms of the settlement in accordance with the settlement and

                                  22                    this Order.

                                  23          A separate judgment consistent with this Order, and an attached list of the persons and

                                  24   entities that have requested exclusion from the settlement class, will be issued.

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 10, 2019

                                  27
                                                                                                    CHARLES R. BREYER
                                  28                                                                United States District Judge
                                                                                         8
